     Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 1 of 14




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA

ALEKSANDR UZUN,

                Plaintiff,

    -against-                          Case No. 18-CV-05555-WMR

ARRIS INTERNATIONAL, PLC,
ANDREW W. BARRON, J. TIMOTHY
BRYAN, JAMES A. CHIDDIX,
ANDREW T. HELLER, JEONG KIM,
BRUCE MCCLELLAND, BARTON Y.
SHIGEMURA, ROBERT J. STANZIONE,
DOREEN A. TOBEN, DEBORA J.
WILSON, and DAVID A. WOODLE,

                Defendants.
LOUISE AGNES-SAMPSON,

                Plaintiff,
    -against-                          Case No. 19-cv-00243-WMR

ARRIS INTERNATIONAL, PLC,
ROBERT J. STANZIONE, BRUCE
MCCLELLAND, ANDREW W.
BARRON, J. TIMOTHY BRYAN,
JAMES A. CHIDDIX, ANDREW T.
HELLER, JEONG KIM, BARTON Y.
SHIGEMURA, DOREEN A. TOBEN,
DEBORA J. WILSON, and DAVID A.
WOODLE,

                Defendants.
       Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 2 of 14




                 ORDER PRELIMINARILY APPROVING
              SETTLEMENT AND PROVIDING FOR NOTICE

      Plaintiffs in the above-captioned Actions1 have applied pursuant to Rule 23 of

the Federal Rules of Civil Procedure for preliminary approval of the proposed

settlement (the “Settlement”) in accordance with the Stipulation of Settlement

entered into by the Parties dated as of December 4, 2019 (the “Stipulation”), upon

the terms and conditions set forth in the Stipulation. The Stipulation (a copy of

which has been filed with the Court) contemplates, among other things,

certification by the Court of a class in the Action, solely for purposes of the

Settlement.

      NOW, this Court has considered the Stipulation and the exhibits annexed

thereto and the arguments and other submissions of the Parties, having considered

all of the files, records, and pleadings in the Actions, and being otherwise fully

advised;

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

      1.           Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the

Court preliminarily approves the Settlement set forth in the Stipulation as fair,




1
 Capitalized terms (other than proper nouns) that are not defined herein shall have
the meanings set forth in the Stipulation.
        Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 3 of 14




reasonable, adequate and in the best interests of the Settlement Class and ARRIS in

its capacity as Defendant. (Note: The Court has concerns that the amount of

the proposed attorney’s fees might be excessive, such issue which will be

addressed in the final hearing in this case.)

      2.           For purposes of the Settlement only, the Court preliminarily

finds and determines that the Actions may proceed as a non-opt-out class action

pursuant to Rules 23(a), 23(b)(1) and/or (b)(2) of the Federal Rules of Civil

Procedure, on behalf of a class consisting of any and all record holders and

beneficial owners of common stock of ARRIS who held or owned such stock at

any time during the period beginning on and including November 8, 2018, through

and including the date of consummation of the Acquisition (the “Class Period”),

including any and all of their respective successors-in-interest, successors,

predecessors-in-interest,   predecessors,   representatives,   trustees,   executors,

administrators, estates, heirs, beneficiaries, legatees, devisees, assigns and

transferees, immediate and remote, and any other person or entity acting for or on

behalf of, or claiming under, any of the foregoing (the “Settlement Class”), but

excluding Defendants and their immediate family members, any entity in which

any Defendant has a controlling interest, and any successors-in-interest thereto.
          Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 4 of 14




        3.               The Court preliminarily finds and determines that Plaintiffs and

the law firms of Monteverde & Associates PC; Levi & Korsinsky, LLP; and Webb,

Klase & Lemond, LLC (collectively “Plaintiffs’ Counsel”) will fairly and adequately

represent the interest of the Settlement Class in enforcing their rights in the Actions.

        4.               The Court preliminarily concludes, based on the information

submitted to date, that each of the provisions of Federal Rule of Civil Procedure 23

has been satisfied, and the Actions can properly be maintained for settlement

purposes according to the provisions of Federal Rules of Civil Procedure 23(a),

23(b)(1), and 23(b)(2). Specifically, the Court finds that (a) the Settlement Class is

so numerous that joinder of all members is impracticable; (b) there are questions of

law and fact common to the Settlement Class; (c) the claims of the Plaintiffs as

representative plaintiffs are typical of the claims of the Settlement Class; (d) the

Plaintiffs and their counsel have fairly and adequately protected and represented

the interests of the Settlement Class; (e) prosecuting separate actions by individual

members of the Settlement Class would create a risk of inconsistent or varying

adjudications that would establish inconsistent standards of conduct for the

Defendants; and (f) Defendants have acted on grounds that generally apply to the

Settlement Class.

        5.         A hearing (the “Settlement Hearing”)                           shall    be   held on

Wednesday, April 22, 2020 at 9:30 a.m. in the United States District Court for
        Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 5 of 14




Northern District of Georgia, Atlanta Division, at the Richard B. Russell Federal

Building, 2211 United States Courthouse, 75 Ted Turner Drive, SW, Atlanta,

Georgia 30303, Courtroom 1705, to determine (i) whether the Settlement Class

should be finally certified, (ii) whether the Settlement set forth in the Stipulation

should be finally approved as fair, reasonable, adequate, and in the best interests of

the Settlement Class, (iii) whether a final judgment should be entered dismissing

the claims of the Plaintiffs and members of the Settlement Class with prejudice, as

required by the Stipulation and releasing claims as required by the Stipulation,

(iv) whether and, if so, in what amount to award attorneys’ fees and reimbursement

of expenses to Plaintiffs’ Counsel pursuant to the fee application to be filed as

referenced herein (if any), and (v) any objections to the Settlement and/or the fee

application.

      6.           Having reviewed the form and content of the proposed form of

Notice submitted by the parties as Exhibit C to the Stipulation, the Court hereby

approves such Notice and directs that ARRIS (or its successor, assigns, and/or

insurer(s)) mail or cause to be mailed the Notice, by first-class, postage prepaid,

U.S. mail, to the last known address appearing in the stock transfer records

maintained by or on behalf of ARRIS of those shareholders of record of ARRIS

who are members of the Settlement Class and who are reasonably identifiable, with
        Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 6 of 14




such mailing to occur at least sixty (60) calendar days before the date of the Final

Settlement Hearing. All shareholders of record in the Settlement Class who were

not also the beneficial owners of the shares of ARRIS stock held by them of record

shall be requested to forward the Notice to such beneficial owners of those shares.

ARRIS or its successor entity shall use reasonable efforts to give notice to such

beneficial owners by making additional copies of the Notice available to any

record holder who, prior to the Settlement Hearing, requests the same for

distribution to beneficial owners ARRIS (or its successor(s) in interest or

insurer(s)) shall pay all reasonable costs and expenses incurred in providing such

notice. The Court further directs that Plaintiffs’ Counsel post the Notice on their

own websites at least sixty (60) calendar days before the date of the Settlement

Hearing, at the sole expense of Plaintiffs and/or Plaintiffs’ Counsel.

      7.           The Court finds and determines that mailing and posting to

Plaintiffs’ Counsel’s websites the Notice pursuant to paragraph 6 above constitutes

the best notice practicable under the circumstances, constitutes due and sufficient

notice of the Settlement and the matters set forth in the Notice to all persons

entitled to receive notice, and fully satisfies the requirements of due process and of

Federal Rule of Civil Procedure 23.
       Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 7 of 14




      8.           At least fourteen (14) calendar days prior to the Settlement

Hearing, ARRIS (or its successor, assigns, and/or insurer(s)) shall cause an

affidavit or declaration to be filed with the Court and served on Plaintiffs’ Counsel

certifying the preparation and mailing of the Notice as directed in this Preliminary

Approval Order, and Plaintiffs’ Counsel shall likewise cause an affidavit or

declaration to be filed with the Court certifying the posting of the Notice to their

websites.

      9.           ARRIS (or its successors or assigns) shall, no later than ten (10)

calendar days following the filing of the Stipulation with the Court, serve upon the

appropriate State official of each State in which a Member of the Settlement Class

resides and the Attorney General of the United States a notice of the proposed

settlement (the “CAFA Notice”) in compliance with the requirements of the Class

Action Fairness Act, 28 U.S.C. § 1715, et seq. (“CAFA”). ARRIS or its

successors, assigns, and/or insurer(s) of the Individual Defendants are solely

responsible for the costs of the CAFA Notice and administering the CAFA Notice.

Not later than seven (7) calendar days after service of the CAFA Notice, ARRIS

(or its successors or assigns) shall cause to be served on Plaintiffs’ Counsel and

filed with the Court proof, by affidavit or declaration, regarding compliance with

CAFA § 1715(b).
       Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 8 of 14




      10.          All papers in support of final approval of the Settlement shall

be filed with the Court and served upon all counsel of record at least thirty (30)

calendar days prior to the Settlement Hearing. All papers in support of any

requested award of attorneys’ fees and reimbursement of expenses to Plaintiffs’

Counsel (a “Fee Application”) also shall be filed with the Court and served upon

counsel of record at least thirty (30) calendar days prior to the Settlement Hearing.

The Parties shall file with the Court and serve responses to any objections filed

pursuant to Paragraph 11 below at least seven (7) calendar days prior to the

Settlement Hearing.

      11.          Any member of the Settlement Class who wishes to object to

the Settlement and/or the award of attorneys’ fees and reimbursement of expenses

to Plaintiffs’ Counsel, or to appear at the Settlement Hearing and show cause, if

any, why the Settlement should not be approved as fair, reasonable, adequate, and

in the best interests of the Settlement Class, or why a final judgment should not be

entered thereon, must serve and file a written objection and notice of intention to

appear at the Settlement Hearing and copies of any papers they ask the Court to

consider in connection with issues to be addressed at the Settlement Hearing. Such

objections and notice of intention to appear must: (i) be addressed to the Clerk of

Court; (ii) refer to the Actions, Uzun v. Arris International plc et al., Case No.
        Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 9 of 14




1:18-cv-05555 and Agnes-Sampson v. ARRIS International plc, et al., Case No. 19-

cv-00243-WMR; (iii) provide proof of membership in the Settlement Class; (iv)

provide a detailed summary of his, her or its objections to any matter before the

Court; and (v) be filed with, and received by, the Clerk of Court at least twenty-one

(21) calendar days prior to the date of the Settlement Hearing by hand delivery or

first class mail, postage prepaid, at:

                    Clerk of Court
                    U.S. District Court for the Northern District of Georgia,
                    Atlanta Division
                    Richard B. Russell Federal Building
                    2211 United States Courthouse
                    75 Ted Turner Drive, SW
                    Atlanta, Georgia 30303-3309

Any such submission must provide a detailed statement of such person’s specific

objections to any matter before the Court and the grounds therefore and must

include all documents and other writings such person wishes the Court to consider.

Copies of any such submission and all included materials also must be served upon

the following counsel by hand delivery or first class mail, postage prepaid, on or

before that same date:
Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 10 of 14




          E. Adam Webb
          WEBB, KLASE & LEMOND, LLC
          1900 The Exchange, S.E., Suite 480
          Atlanta, GA 30339
          Tel: (770) 444-0773
          Fax: (770) 217-9950
          Adam@WebbLLC.com
          Juan E. Monteverde
          MONTEVERDE & ASSOCIATES PC
          The Empire State Building
          350 Fifth Avenue
          New York, NY 10118
          Tel: (212) 971-1341
          Fax: (212) 202-7880
          jmonteverde@monteverdelaw.com

          Donald J. Enright
          LEVI & KORSINSKY, LLP
          1101 30th Street, N.W., Suite 115
          Washington, DC 20007
          Tel: (202) 524-4290
          Fax: (202) 337-1567
          denright@zlk.com
          Plaintiffs’ Counsel
          and

          J. Timothy Mast
          TROUTMAN SANDERS LLP
          600 Peachtree Street, Suite 3000
          Atlanta, GA 30308
          Tel: (404) 885-3000
          Fax: (404) 962-6796
          tim.mast@troutman.com

          Attorneys for Defendants
       Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 11 of 14




      12.          No person shall be entitled to object to the Settlement, to the

final judgment to be entered in this Action, or to any award of attorneys’ fees and

reimbursement of expenses to Plaintiffs’ Counsel, or otherwise to be heard, except

by serving and filing a written notice of intention to appear and written objections

in the form and manner, and by the date, required by the Notice and the terms of

this Preliminary Approval Order. Any person or entity who fails to object in the

manner described above shall be: (i) deemed to have waived any objection to the

Settlement, Order and Final Judgment, and the Fee and Expense Award; (ii) barred

from raising such objection in the Actions or any other action or proceeding related

thereto; and (iii) bound by the Order and Final Judgment and the releases of claims

therein.

      13.          From the date of this Preliminary Approval Order until the

Court enters its order determining whether a final judgment should be entered on

the terms required by the Stipulation, the Plaintiffs and all members of the

Settlement Class, and any of them, are barred and enjoined from commencing,

prosecuting, instigating, or in any way participating in the commencement,

prosecution, or instigation of any action asserting any Released Claims, either

directly, representatively, derivatively, or in any other capacity, against any

Released Party.
       Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 12 of 14




      14.          All proceedings in this Action, other than proceedings as may

be necessary to carry out the terms and conditions of the Settlement, are hereby

stayed and suspended until further order of the Court.

      15.          If the Settlement provided for in the Stipulation shall be

approved by the Court following the Settlement Hearing, an Order and Final

Judgment shall be entered in the form attached as Exhibit D to the Stipulation.

      16.          Upon entry of final judgment after the Settlement Hearing, the

Plaintiffs and all members of the Settlement Class shall be forever barred from

commencing, prosecuting, instigating, or in any way participating in the

commencement, prosecution or instigation of any action asserting any Released

Claims, either directly, representatively, derivatively, or in any other capacity,

against any Released Party.

      17.          If the Court does not approve the Settlement, or the Settlement

does not become effective for any reason whatsoever, the Settlement (including

any modification thereof made with the consent of the Parties as provided for in

the Stipulation), any class certification herein, and any actions taken or to be taken

in connection therewith (including this Preliminary Approval Order and any Final

Judgment entered herein) shall be terminated and shall become void and of no

further force and effect except for the Company’s obligation to pay for any
       Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 13 of 14




expense incurred in connection with mailing the Notice and serving the CAFA

Notice, and the Actions shall proceed without prejudice to any party as to any

matter of law or fact, as if the MOU had not been entered into and the Stipulation

had not been made and had not been submitted to the Court. Nevertheless, in such

event, Plaintiffs’ Counsel have reserved the right to apply for an award of

attorneys’ fees, costs, and expenses, and Defendants have reserved the right to

oppose such an application.

      18.          Neither the Stipulation, any provisions in the Stipulation, any

document or instrument contemplated thereby, nor any negotiations, statements, or

proceedings in connection therewith, shall be (i) construed as, or deemed to be

evidence of, or a presumption, concession or admission on the part of Plaintiffs,

any Defendant, any member of the Settlement Class, or any other person of any

liability or wrongdoing by them, or any of them; or (ii) offered or received in

evidence in any action or proceeding, or used in any way as a presumption,

concession, admission, or evidence of any liability or wrongdoing of any nature.

      19.          The Settlement Hearing may, from time to time and without

further notice to members of the Settlement Class, be continued or adjourned by

order of the Court without further notice of any kind other than announcement at

the Settlement Hearing or at any later hearing.
       Case 1:18-cv-05555-WMR Document 8 Filed 01/09/20 Page 14 of 14




      20.           The Court retains jurisdiction to consider all further

applications arising out of or connected with the Settlement. The Court may

approve the Settlement with such modifications as may be agreed to by the Parties

in writing, if appropriate, without further notice to the Settlement Class.

      SO ORDERED this 9th day of January, 2020.
